In an action for separation, plaintiff wife appeals from three orders of the Supreme Court, Nassau County, as follows: (1) from so much of one order entered December 9, 1964, as denied in part her motion for injunctive and other relief; (2) from another order entered the same day, which granted defendant husband’s motion to quash a subpoena duces tecum; and (3) from so much of an order entered December 21, 1964, as limited to $500 a counsel fee therein awarded to plaintiff to enable her to oppose defendant’s appeal from the judgment of separation theretofore entered in plaintiff’s favor and to prosecute her cross appeal from the judgment. First above-mentioned order entered December 9, 1964 modified by (a) providing therein that plaintiff’s motion is granted to the further extent of (1) restraining defendant from taking Wendy Ellen Leopold and Thomas Arthur Leopold, infant children of the parties, into the presence of the person named in said order, (2) directing defendant to pay plaintiff $300 as reimbursement for necessaries furnished to Lynne Ann Leopold, another child of the parties, and (3) directing defendant to pay the last-mentioned child an allowance of $10 a week while she attends college; and (b) striking therefrom all provisions to the contrary. As so modified, order, insofar as appealed from, affirmed, with $10 costs and disbursements to plaintiff. We are of the opinion that, under the circumstances disclosed, the relief herewith granted will serve the interests of justice. Appeals from the remaining two orders dismissed, without costs. Said appeals have become academic in view of the relief herewith granted to plaintiff and the dismissal of defendant’s appeal from the judgment of separation (see Leopold v. Leopold [Appeal No. 219 E; Motion No. 603, decided herewith]).
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.